Bell, Chief Judge.
This is a suit on a promissory note. The case was tried by the court. After hearing the evidence, the court made findings of fact, conclusions of law and entered a judgment against the defendants for the principal amount of the note plus interest. The appellant was an indorser on the note and he alone appeals. The evidence authorized the order entered in this case. Appellant failed to establish by any evidence a defense to this suit. See Malone v. Price, 138 Ga. App. 514 (226 SE2d 623).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.